Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment filed September 2, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome the objection to the specification previously set forth in the Final Office Action mailed July 7, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-3, 8-10, 11-13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160163198A1 to Dougherty in view of US20140249722A1 to Hegemann et al, which was cited by Applicant (hereinafter, Hegemann).
	Regarding claim 1, Dougherty discloses: a system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to: collect biometric data about a user in a vehicle with one or more sensors in a wearable device; based on the biometric data, prompt a user to provide an input on the wearable device to identify an object; collect data about the object based on the provided input  {Dougherty, paragraph [0046]: The biometric sensor 76 may detect the reaction of the user after the near miss occurs. For example, the biometric sensor 76 may be a microphone that records the sounds associated with the vehicle. The microphone may records tire squeals, horn honks, or passenger screams. The microphone may record an audible response from the driver. The audible response may state that the near miss occurred. The mobile device 122 [a mobile device may be a wearable device] may prompt the user (e.g., were you nearly in an accident) and receive a response through the microphone [input to identify an object / collect data]. The mobile device 122 may audibly or visually prompt the user (e.g., we detected you were X feet 
	Dougherty does not explicitly disclose: determine a confidence value that an event includes the identified object based on the collected data; and identify an event that disrupts operation of the vehicle based on the confidence value, the user input, and the identified object.
	Hegemann remedies this and teaches in paragraph [0012]: the system may inform or warn the driver about road conditions, the course or path of the driving lane on the roadway, obstacles in the driving path, the presence, location, driving speed and/or driving direction of other vehicles, etc. [identify an event that disrupts operation of the vehicle] Preferably, the driver assistance system includes at least one surroundings or environment sensor that detects objects in a detection zone or area in the environment around the subject motor vehicle. The driver assistance system determines a confidence value associated with a respective detected object and/or at least one object characteristic of a respective detected and recognized object [based on the collected data]. The confidence value indicates the probability of the actual existence or presence of the detected object and/or the probability of the proper allocation of the object characteristic to the recognized object. For example, the confidence value indicates the degree of certainty or confidence in the automatic evaluation of the object. In general, the detected object and/or the object characteristics of a recognized object are referred to as the object information, so that a confidence value is allocated to the object.

	Similar reasoning applies to claim 11.
Regarding claim 2, which depends from claim 1, Dougherty further teaches: wherein the computer is further programmed to actuate a vehicle component upon receiving the input {Dougherty, paragraph [0055]: The HAD vehicle may control the vehicle through steering or braking [actuate a vehicle component] in response to the warning message [receiving the input] indicative of a near miss occurring at the vehicle or at a nearby vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dougherty’s control feature with the described invention of Dougherty in view of Hegemann in order to perform safe driving.
	Similar reasoning applies to claim 12.
Regarding claim 3, which depends from claim 1, Dougherty further teaches: wherein the computer is further programmed to prompt the user upon receiving a request from another vehicle to identify the object {Dougherty, paragraph [0071]: Confirmed near misses may be immediately communicated to other vehicles, and predicted near misses may be communicated with they exceed a threshold near miss score}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dougherty’s inter-vehicle communication feature to request another vehicle to identify object, and to incorporate the modification with the 
	Similar reasoning applies to claim 13.
Regarding claim 8, which depends from claim 1, Dougherty further teaches: the computer is further programmed to send a message to another vehicle with the input from the user identifying the object {Dougherty, paragraph [0022]: The warning message may be sent to other mobile device 122 through the network 127 or directly. The body of the warning message (audio content, graphics, or text) may state that a near miss or a risk of a collision has occurred near the other mobile device 122. The body of the warning message may describe the event [identified object] that triggered the warning message}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the messaging feature of Dougherty with the described invention of Dougherty in view of Hegemann in order to in order to share object identification between vehicles.
Similar reasoning applies to claim 18.
Regarding claim 9, which depends from claim 1, Dougherty further teaches: the computer is further programmed to present captured visual data of the object on a display of the wearable device {Dougherty, paragraph [0018]: Data indicative of the near miss [object] may be presented to the driver. For example, an alarm or display may inform the driver of the current dangerous situation or imminent danger}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display of Dougherty with the described 
Similar reasoning applies to claim 19.
Regarding claim 10, which depends from claim 1, Dougherty further teaches: wherein the computer is further programmed to collect data with a vehicle sensor and, based on the data from the vehicle sensor and the biometric data, prompt the user to provide the input on the wearable device to identify the object {Dougherty, paragraph [0044]: The optical sensor 75 may include a camera, a LiDAR device, a proximity sensor, or another sensor configured to detect distances to nearby objects or when a nearby object exists / paragraph [0050]: The near miss calculator 50 may calculate a score based on multiple sensors. The score may have any combination of a proximity component from the optical sensor 75, a biometric component from the biometric sensor 76 [based on the data from the vehicle sensor and the biometric data]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle sensor of Dougherty with the described invention of Dougherty in view of Hegemann in order to provide further means for identifying object. 
Similar reasoning applies to claim 20.
Claims 4-7, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty in view of Hegemann and in further view of US20140364752A1 to Dugan et al. (hereinafter Dugan), which was cited by applicant.
wherein the computer is further programmed to stop prompting a predetermined period of time after a biometric data threshold had been met and user input has not been received.
 Dugan remedies this and teaches in paragraph [0029]: if the HR of the user 102 exceeds a predetermined threshold, the user device notifies the user 102 of the condition / paragraph [0040]: the driver's response may be timed to determine if the driver is sufficiently alert [after prompting the user upon exceeding the threshold, prompting is stopped for predetermined time to check whether the user is alert, which implies whether user’s input is received within the predetermined time is checked]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this checking feature of Dugan with the described invention of Dougherty in view of Hegemann in order to allow the user to have time to respond.
Similar reasoning applies to claim 14.
	Regarding claim 5, which depends from claim 1, Dugan further teaches: the biometric data include at least one of a galvanic skin response and a heart rate of the user {Dugan, paragraph [0075]: heart rate and galvanic skin response may be measured and similarly used}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dugan’s adoption of galvanic skin response and a heart rate with the described invention of Dougherty in view of Hegemann in order to obtain biometric data by easy-to-check measures.

Regarding claim 6, which depends from claim 5, Dugan further teaches: the computer is further programmed to prompt the user when the galvanic skin response exceeds a galvanic skin response threshold {Dugan: if the HR of the user 102 exceeds a predetermined threshold, the device notifies the user 102 of the condition, paragraph [0029], and galvanic skin response may be measured and similarly used, paragraph [0075]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the galvanic skin response threshold check feature of Dugan with the modified Dougherty in order to provide biometric data threshold as the galvanic skin response threshold.
	Similar reasoning applies to claim 16.
	Regarding claim 7, which depends from claim 5, Dugan further teaches: the computer is further programmed to prompt the user when the heart rate exceeds a heart rate threshold {Dugan: if the HR of the user 102 exceeds a predetermined threshold, the device notifies the user 102 of the condition. Paragraph [0029]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heart rate threshold check feature of Dugan with the modified Dougherty in order to provide biometric data threshold as the heart rate threshold.
	Similar reasoning applies to claim 17.

Response to Arguments
Applicant’s arguments submitted on October 4, 2021 by pre-brief conference request with respect to claim(s) 1, 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661